        Case 3:20-cv-03750-WHO Document 36 Filed 08/31/20 Page 1 of 4



 1   Robert J. Nelson (State Bar No. 132797)
     rnelson@lchb.com
 2   Fabrice N. Vincent (State Bar No. 160780)
     fvincent@lchb.com
 3   Jacob H. Polin (State Bar No. 311203)
     jpolin@lchb.com
 4   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 5   San Francisco, CA 94111-3339
     Telephone: 415.956.1000
 6   Facsimile: 415.956.1008
 7   Judith Ann Pavey (admitted pro hac vice)
     jpavey@starnlaw.com
 8   STARN O’TOOLE MARCUS & FISHER
     A Law Corporation
 9   Pacific Guardian Center, Makai Tower
     733 Bishop Street, Suite 1900
10   Honolulu, HI 96813
     Telephone: 808.537.6100
11   Facsimile: 808.537. 5434
12   Alexandra L. Foote (State Bar No. 225695)
     LAW OFFICE OF ALEXANDRA L. FOOTE, P.C.
13   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
14   Telephone: 786.408.8083
     Facsimile: 415.956.0561
15
     Attorneys for Plaintiff
16   Water Sports Kauai, Inc.
17                                    UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
19                                       SAN FRANCISCO DIVISION
20   Water Sports Kauai, Inc., a Hawaii            Case No. 20-cv-03750-WHO
     corporation, dba Sand People, on behalf
21   itself and all others similarly situated,     STIPULATION AND ORDER RE:
                                                   SCHEDULING OF CASE
22                      Plaintiffs,                MANAGEMENT CONFERENCE
23               v.
24   Fireman’s Fund Insurance Company, a
     California corporation, National Surety
25   Corporation, an Illinois Corporation,
     and Allianz Global Risks US Insurance
26   Co, an Illinois Corporation,
27                      Defendant.
28

                                                             STIPULATION AND [PROPOSED] ORDER
     2035767.2                                                         CASE NO. 20-CV-03750-WHO
        Case 3:20-cv-03750-WHO Document 36 Filed 08/31/20 Page 2 of 4



 1               The parties, having met and conferred, stipulate as follows:
 2               Plaintiffs filed their original complaint in this action on June 5, 2020;
 3               Defendants filed a motion to dismiss Plaintiffs’ original complaint on August 17, 2020;
 4               Plaintiffs’ opposition to Defendants’ motion to dismiss is currently due on August 31,
 5   2020;
 6               On August 27, 2020, Plaintiffs provided notice to Defendants of their intention to amend
 7   their Complaint pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), and to file their
 8   amended complaint on or before September 11, 2020;
 9               Plaintiffs shall file their amended complaint on or before September 11, 2020;
10               Defendants shall have until September 25, 2020 to answer or otherwise respond to
11   Plaintiffs’ amended complaint;
12               Should Defendants move to dismiss Plaintiffs’ amended complaint, the Court shall hold a
13   hearing on the motion(s) to dismiss, if any, on November 4, 2020 (or at the next hearing date
14   convenient for the Court);
15               The Initial Case Management Conference previously scheduled for September 15, 2020
16   shall be heard at the same time as the time scheduled for the hearing on any motion(s) to dismiss,
17   November 4, 2020 (or at the next hearing date convenient for the Court).
18               The parties have previously met and conferred pursuant to Rule of Civil Procedure 26(f)
19   and also discussed all matters listed in the Standing Order for All Judges of the Northern District
20   of California – Contents of Joint Case Management Statement, and shall file a case management
21   statement in advance of the hearing/ rescheduled Initial Case Management Conference.
22               The above demonstrates the existence of good cause for the Court to order as follows:
23               1)     Defendants’ motion to dismiss Plaintiffs’ original complaint is deemed moot.
24               2)     Plaintiffs shall file an amended complaint on or before September 11, 2020;
25               3)     Defendants shall answer or otherwise respond to Plaintiffs’ amended complaint by
26   September 25, 2020;
27               4)     The Initial Case Management Conference previously scheduled for September 15,
28   2020 is vacated;

                                                                         STIPULATION AND [PROPOSED] ORDER
     2035767.2
                                                         -1-                       CASE NO. 20-CV-03750-WHO
        Case 3:20-cv-03750-WHO Document 36 Filed 08/31/20 Page 3 of 4



 1               5)   The Initial Case Management Conference, and the hearing on any motion(s) to
 2   dismiss Plaintiffs’ amended complaint, shall take place on November 4, 2020 at 2:00 p.m.
 3   Dated: August 31, 2020                 So stipulated,
 4                                           /s/ Robert J. Nelson_________
                                            Robert J. Nelson (State Bar No. 132797)
 5                                          Fabrice N. Vincent (State Bar No. 160780)
                                            Jacob H. Polin (State Bar No. 311203)
 6                                          LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                            275 Battery Street, 29th Floor
 7                                          San Francisco, CA 94111-3339
                                            Telephone: 415.956.1000
 8                                          Facsimile: 415.956.1008
 9                                          Attorneys for Plaintiff
10
     Dated: August 31, 2020
11                                         /s/ John P. Phillips
                                           John P. Phillips
12                                         Gregory G. Sperla
                                           DLA PIPER LLP (US)
13                                         555 Mission Street, Suite 2400
                                           San Francisco, CA 94105
14
                                           Attorneys for Defendants
15                                         FIREMAN’S FUND INSURANCE COMPANY,
                                           NATIONAL SURETY CORPORATION, and
16                                         ALLIANZ GLOBAL RISKS INSURANCE CO.
17

18
     Pursuant to Civil Local Rule 5-1(i)(3), I, Robert J. Nelson, attest under penalty of perjury that
19
     concurrence in the filing of this document has been obtained from all signatories.
20

21
                                                                     /s/ Robert J. Nelson _______
22                                                        Robert J. Nelson (State Bar No. 132797)
                                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
23

24               PURSUANT TO PARTIES’ STIPULATION, IT IS SO ORDERED.
25

26           August 31
     DATED: _______________, 2020
27                                                           WILLIAM H. ORRICK
                                                             UNITED STATES DISTRICT JUDGE
28

                                                                      STIPULATION AND [PROPOSED] ORDER
     2035767.2
                                                    -2-                         CASE NO. 20-CV-03750-WHO
        Case 3:20-cv-03750-WHO Document 36 Filed 08/31/20 Page 4 of 4



 1                                        CERTIFICATE OF SERVICE
 2               I, Robert J. Nelson, hereby certify that on August 31, 2020, I caused to be electronically

 3   filed the above document and accompanying proposed orders with the Clerk of the United States

 4   District Court for the Northern District of California using the CM/ECF system, which shall send

 5   electronic notification to all counsel of record.

 6                                                 /s/              Robert J. Nelson
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                        STIPULATION AND [PROPOSED] ORDER
     2035767.2
                                                         -3-                      CASE NO. 20-CV-03750-WHO
